Citation Nr: 0509706	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  98-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to service connection for cervical disc 
disease as secondary to lumbar disc disease.

3.  Entitlement to service connection for the residuals of a 
left leg and ankle fracture as secondary to lumbar disc 
disease.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to May 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from various rating decisions rendered by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2003 hearing held in Los Angeles, 
California.  A transcript of the hearing is associated with 
the claims file.  In November 2003, the Board remanded this 
matter to the RO for further action.


FINDINGS OF FACT

1.  The veteran does not have lumbar disc disease that was 
caused or aggravated by his service.

2.  There is no legal basis for an award of service 
connection for cervical disc disease as secondary to lumbar 
disc disease.

3.  There is no legal basis for an award of service 
connection for the residuals of a left leg and ankle fracture 
as secondary to lumbar disc disease.


CONCLUSIONS OF LAW

1.  Service connection for lumbar disc disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, (2004).

2.  The claim of entitlement to service connection for 
cervical disc disease, claimed as secondary to lumbar disc 
disease, is legally insufficient.  38 C.F.R. § 3.310 (2004).

3.  The claim of entitlement to service connection for the 
residuals of a left leg and ankle fracture, claimed as 
secondary to lumbar disc disease, is legally insufficient. 
38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
 
In any event, a March 1998 Statement of the Case as well as 
April 2000, November 2002, and November 2004 Supplemental 
Statements of the Case (SSOCs), advised the veteran of the 
laws and regulations pertaining to his claims.  Collectively, 
these documents informed him of the evidence of record and 
explained the reasons and bases for the denial of his claims 
of entitlement to service connection for lumbar disc disease, 
cervical disc disease secondary to the lumbar disc disease, 
and the residuals of a left leg and ankle fracture as 
secondary to lumbar disc disease.  

In addition, the Appeals Management Center (AMC), in 
Washington, D.C. sent the veteran a letter dated in February 
2004 that specifically requested that he provide any evidence 
in his possession pertaining to his claim, informed him of 
what evidence they would obtain and what he could do to help 
obtain additional evidence.  The veteran was also informed, 
among other things, of the evidence already of record, to 
include his service medical records and VA treatment records. 

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in February 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
adjudication of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Further, 
pursuant to the Board's decision to remand this claim for 
additional notification and development, the RO did, in fact 
conduct a de novo review of the claim.  See, SSOC issued to 
the veteran in November 2004.

With regard to the duty to assist, it is noted that the RO 
obtained service medical records, private medical records, 
and VA treatment records.  In addition, prior to the Board 
remand, the veteran presented testimony before the 
undersigned at a May 2003 Travel Board hearing.  The Board 
notes that, as will be discussed below, during the course of 
this appeal the veteran indicated that he received treatment 
at a VA facility in Syracuse, New York, within a few years of 
separating from service, and at the Las Vegas, Nevada, VA 
Medical Center (VAMC) in 1984.  The RO made several requests 
for any such records.  In June 1998 the Las Vegas VAMC 
responded that, essentially, there were no records of 
treatment dated in 1984, and according to a report of contact 
form dated in April 2000, there were no records of treatment 
located at the Syracuse VAMC.   

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  In any event, in this case, 
as will be discussed below, any further assistance - to 
include the scheduling of an examination - is not required as 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if such disorders 
are manifested to a degree of 10 percent within one year 
after separation from service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).


a.  Entitlement to service connection for lumbar disc disease

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records are negative 
for any treatment or diagnoses of lumbar disc disease.  The 
Board notes that dorsal scoliosis was indicated in the 1962 
entrance examination report.  There is, however, no 
indication of treatment for a lumbar spine injury or 
disability in the service medical records and the April 1966 
separation examination report indicates that the veteran's 
spine was normal.     

The post-service medical evidence includes the report of a 
magnetic resonance imaging (MRI) study performed at Loma 
Linda University Medical Center in September 1995.  This 
report reflects that the veteran gave a history of low back 
pain, of 25 years duration, radiating to his legs.  As a 
result of this MRI the diagnoses were degenerative disc 
disease at L4-5 and L5-S1 without neural foraminal 
compromise; and disc protrusion at L5-S1 which may mildly 
compress the traversing left S1 nerve root.  No mention was 
made regarding the veteran's military service.  

During a May 1998 RO hearing, the veteran testified that he 
did not have low back problems prior to service, but that 
while serving in the Philippines and in Vietnam, a 
combination of digging, jumping out of vehicles, and jumping 
out of hovering helicopters caused disc problems and related 
low back pain.  He testified that he was treated in Vietnam 
at a MASH unit, where he was given muscle relaxant shots in 
his back and placed in traction for about one week.  He noted 
that in a six-month span he experienced three or four bouts 
of low back difficulty requiring this kind of treatment.  He 
added that while in the Philippines in 1963 or 1964, he 
experienced numbness in his feet, which he related to a 
sciatic problem, and that he was hospitalized at Clark Air 
Force Base, administered shots, and placed in traction.  The 
veteran testified that doctors in service told him that his 
discs were pinching his sciatic nerve.
 
The veteran further testified that he thought that a year or 
two after service he sought treatment for his low back at a 
VA medical facility in Syracuse, New York (his testimony is 
confusing on this point; specifically, he was unsure whether 
he sought back treatment or treatment for a rash, or both; 
and was unsure exactly when treatment was sought).  He noted 
that he was first diagnosed with a low back disability while 
being treated at a VA facility in Las Vegas around 1984.  He 
related that he was not treated between 1967 and 1984, but 
that he conducted his own physical therapy during that time.  

VA outpatient treatment records reflect that the veteran 
presented in July 2002 with complaints of chronic sciatic 
pain.  He related that he was upset because records of an 
inservice back injury were lost.  

A VA examination (a contract examination conducted by QTC 
Medical Services) was accomplished in August 2002, the report 
of which reflects that the veteran gave a history of low back 
pain since his time in the service, which he related to 
digging and jumping from vehicles.  He related that he was 
told at the time that he had disc disease with pinching on 
the sciatic nerve, which casued pain to radiate down his left 
side.  He denied back surgery, but noted epidural injections 
times three at VA facilities, including in Loma Linda and Las 
Vegas.  

Physical examination revealed tenderness over the lumbar 
spine with muscle spasm and a limitation of motion.  X-rays 
of the lumbosacral spine revealed discogenic disease, L5-S1.  
The pertinent diagnoses of this examination were:  
degenerative lumbar disc disease with ongoing pain syndrome, 
with subjective and objective symptoms as described, and 
without evidence of radiculopathy.   

During the May 2003 Travel Board hearing, the veteran again 
testified that while in Vietnam he sustained a back injury 
due to jumping out of vehicles and helicopters, and digging 
too many bunkers.  He noted that he was placed in traction at 
Clark Air Force Base in the Philippines for a week, but that 
these records could not be located.  He again indicated that 
he was also placed in traction at some point during his 
service in Vietnam.  

The veteran testified that he sought back treatment in Las 
Vegas at a VA facility in 1989 or 1990, and that he attended 
a pain clinic in Loma Linda for a few years.  He noted that 
treatment from each facility included spinal injections and 
physical therapy.  He also noted that he received back 
treatment in 1981 from an orthopedist but that he could not 
remember the doctor's name.  

In July 2003, the Board received copies of personnel records 
from the veteran that appear to support his contention that 
he served in Vietnam.  It is noted that evidence of record 
prior to the receipt of these personnel records did not 
indicate that he served in Vietnam, rather the only foreign 
service indicated was service in the Philippines (at Clark 
Air Force Base).  

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for lumbar disc disease.

Indeed, evidence of record, particularly the September 1995 
MRI and August 2002 examination reports, clearly indicates 
that the veteran currently has lumbar disc disease.  The fact 
remains, however, that the service medical records do not 
reflect any complaints, history, treatment or diagnosis 
concerning a low back disease or injury, including lumbar 
disc disease.  The Board understands that it is the veteran's 
contention that he was indeed treated in service for low back 
difficulty - treatment that included injections and week-long 
stints in traction - but as explained above, and as the 
veteran is aware, records of this treatment are not among his 
service medical records.  Indeed, the report of the veteran's 
separation examination reflects that his spine was normal.  
While both this report, as well as the report filled out by 
the veteran in conjunction with this examination, lists the 
veteran's past and current ailments, a low back disease or 
injury or treatment of same - to include something as 
significant as injections and/or traction - is not indicated.  

In addition, to the extent that the veteran claims he was 
treated for his low back disability within a year of 
separating from service (again, testimony was unclear on this 
point), any records of such treatment could not be located.  
That said, the earliest documented treatment received by the 
veteran for his low back is dated in September 1995, and 
neither this MRI report nor any of the other evidence of 
record, to include the August 2002 examination report, 
indicates that the veteran's lumbar disc disease is related 
to or had its onset in service.  

Hence, it is concluded that the contemporaneously recorded 
medical evidence during service, which is negative for any 
indication of a back disability or treatment therefore, as 
well as the absence of documentation of treatment for a back 
disability in the years following service, are of much 
greater probative value than the veteran's recent testimony 
and reports of inservice treatment.  

While the veteran's assertions that his lumbar disc disease 
had its onset in service and is otherwise related to his 
service are considered, they involve issues of medical fact 
(i.e. diagnosis or causation).  As he is a layman, he is not 
competent to render an opinion on such matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 292, 294-95 (1991).

In sum, given the lack of evidence establishing that the 
veteran was treated in service for, or diagnosed with, a low 
back disability, and given the lack of any competent 
etiological link between his currently diagnosed lumbar disc 
disease and his service, the claim of service connection must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Board points out that a VA examination or opinion is not 
necessary as the evidence of record does not suggest that 
lumbar disc disease had its onset in service or within a year 
of the veteran's separation from service.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Further, as alluded to above, 
there is otherwise no further development required with 
respect to this claim because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103(a)(2) (West 2002).  



b.  Entitlement to service connection for cervical disc 
disease and the residuals of a left leg and ankle fracture, 
both claimed as secondary to lumbar disc disease.

The veteran also contends that service connection is 
warranted for cervical disc disease and the residuals of a 
left leg and ankle fracture.  From a review of the record, to 
include testimony presented by the veteran in May 1998, it is 
clear that he claims that these disabilities are secondary to 
his lumbar disc disease.  As an aside, the Board points out 
the service medical records are negative for any treatment of 
a cervical spine disability or a left leg or ankle fracture.  

In any event, in this decision the Board denied the veteran's 
claim of entitlement to service connection for lumbar disc 
disease.  As such, the Board finds that under the law, the 
veteran lacks legal grounds to establish entitlement to 
service connection for cervical disc disease and the 
residuals of a left leg and ankle fracture.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Insofar as service connection is not in effect for the 
disability claimed by the veteran to have proximally caused 
cervical disc disease and the residuals of a left leg and 
ankle fracture, service connection on a secondary basis is 
not applicable under the law.  As there is no legal 
entitlement, the claim of entitlement to service connection 
for cervical disc disease and the residuals of a left leg and 
ankle fracture as secondary to lumbar disc disease is without 
legal merit.  Id.


ORDER

Service connection for lumbar disc disease is denied.

Evidence of a legally meritorious claim not having been 
submitted, the appeal for entitlement to service connection 
for cervical spine disease is denied.

Evidence of a legally meritorious claim not having been 
submitted, the appeal for entitlement to service connection 
for the residuals of a left leg and ankle fracture is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


